Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 1 of 16




             Exhibit A
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 2Clerk
                                                                          of 16
                                                                              of the Superior Court
                                                                                *** Electronically Filed ***
                                                                                 G. Atabaeva-Coy, Deputy
                                                                                  2/17/2021 10:44:53 AM
                                                                                    Filing ID 12551936

 1   LANG & KLAIN, P.C.
     6730 N. SCOTTSDALE RD., SUITE 101
 2   SCOTTSDALE, ARIZONA 85253
     TELEPHONE (480) 534-4900
 3   Please e-serve filings on:
     Filing@lang-klain.com
 4
 5   JAMES N. HANSON, #029091
     jhanson@lang-klain.com (not for e-service)
 6   JASON A. CLARK, #030765
     jclark@lang-klain.com (not for e-service)
 7   Attorneys for Plaintiff
 8                                       SUPERIOR COURT OF ARIZONA
 9                                                MARICOPA COUNTY
10   APACHE MUFFLER & RADIATOR, INC., an Case No.: CV2021-002561
     Arizona corporation,
11
                                         COMPLAINT
12                Plaintiff,
           v.                            (Declaratory Judgment; Breach of
13                                       Contract; Breach of Good Faith and Fair
14   COUNTRY MUTUAL INSURANCE            Dealing)
     COMPANY, an Illinois company; KYLE
15   VANLANDINGHAM, an Arizona resident; Tier 3 Case
16
                      Defendants.                         (Commercial Court Assignment Requested)
17
18           For its Complaint against Defendants Country Mutual Insurance Company (“Country”)
19   and Kyle Vanlandingham (“Mr. Vanlandingham”), Plaintiff Apache Muffler & Radiator, Inc.
20   (“Apache”) alleges as follows:
21                                           JURISIDCTION AND VENUE
22           1.       Apache is an Arizona corporation with its principal place of business located in
23   Maricopa County, Arizona.
24           2.       Country is an Illinois company that is duly authorized to conduct insurance
25   business in Maricopa County, Arizona.
26
27
28
             Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 3 of 16




 1          3.     Upon information and belief, at all material times hereto, Mr. Vanlandingham was
 2   a resident of Maricopa County, Arizona, and was licensed and authorized to provide insurance
 3   producer services in Arizona.
 4          4.     Upon information and belief, at all times material hereto, Mr. Vanlandingham was
 5   an agent of Country, employed exclusively to market and sell Country’s insurance products.
 6          5.     Country and Mr. Vanlandingham have caused events to occur in Maricopa
 7   County, Arizona, out of which the causes of action alleged herein arise.
 8          6.     Jurisdiction and venue are proper in this Court.
 9          7.     Pursuant to Arizona Rules of Civil Procedure 8(b)(2) and 26.2(c)(3), this action
10   qualifies for Tier 3.
11                                       GENERAL ALLEGATIONS
12   A.     Apache Purchases “Platinum” Coverage from Country.
13          8.     Apache operates an automobile repair shop.
14          9.     For several years before 2019, Apache insured its assets, including the building
15   out of which it operated at 720 W. Main Street in Mesa, Arizona (the “Property”), through The
16   Hornish Group.
17          10.    Apache was satisfied with the insurance products that it purchased from The
18   Hornish Group.
19          11.    In early 2019, Mr. Vanlandingham talked with Apache about switching its
20   insurance business from The Hornish Group to Country.
21          12.    At that time, Mr. Vanlandingham was a financial representative and commercial
22   insurance specialist for Country.
23          13.    In order to allow Mr. Vanlandingham to provide a meaningful insurance quote
24   from Country, Apache provided Mr. Vanlandingham its current insurance policies and arranged
25   for him, and a Country underwriter, Eric Elliott, to visit and observe the Property.
26          14.    During Mr. Vanlandingham’s site visit, he spoke with Apache’s president, Jeff
27   Lihosit, about the unique considerations that the Property presented for insurance coverage;
28
                                                    -2-
              Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 4 of 16




 1   namely—the Property’s age (it was built in the 1950s) and its close proximity to the Valley
 2   Metro Light Rail.
 3           15.   Specifically, when Apache started operating its business at the Property in the
 4   1960s, the Light Rail did not exist at that location. However, the construction of the Light Rail
 5   near the Property caused the City of Mesa to increase the building code standards for new
 6   construction in the area to, in part, maintain a level of aesthetic appeal surrounding the Light
 7   Rail.
 8           16.   With this in mind, Mr. Lihosit told Mr. Vanlandingham that Apache would
 9   consider switching insurance providers if made financial sense (i.e. was relatively close in price
10   to its current policy premiums) and increased Apache’s coverage so that the Property would not
11   be “under-covered” in the event of a substantial incident.        In particular, Mr. Lihosit was
12   concerned with having coverage to build all aspects of the Property up to the current building
13   codes adopted by the City of Mesa.
14           17.   In response, Mr. Vanlandingham told Mr. Lihosit that Country would provide a
15   “Platinum” policy that covered all costs to rebuild the Property—including but not limited to the
16   physical building and surrounding structures, like the parking lot, fence, and gate—to the
17   applicable building codes in effect at the time of any loss. In other words, Mr. Vanlandingham
18   agreed to procure insurance for Apache sufficient to fully insure all aspects of the Property.
19           18.   Based on Mr. Vanlandingham’s representations, and the price quote that he
20   provided on behalf of Country, on or about June 20, 2019, Apache purchased Policy No. AB
21   9280893 00 from Country, which included commercial general liability, automobile, and
22   property coverage from Country (the “Policy”).
23   B.      The “Platinum” Policy
24           19.   As is pertinent here, the Policy contained a Business and Personal Property
25   Coverage Form, which provided that Country would cover, among other things, physical loss or
26   damage caused to the Property by a fire, including the Property’s additions, fixtures, and
27   permanently installed machines and equipment.
28
                                                    -3-
             Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 5 of 16




 1          20.    The Business and Personal Property Coverage Form also provided that Country
 2   would “pay the increased costs incurred to comply with the minimum standards of an ordinance
 3   or law in the course of repair, rebuilding, or replacement” of damages portions of the Property.
 4          21.    In addition, consistent with Mr. Vanlandingham’s representations and Apache’s
 5   stated concern to be fully covered in the event of a substantial loss, Apache purchased an “Auto
 6   Service Property Platinum Endorsement,” which supplemented and increased the coverage
 7   provided by the Policy in connection with, among others, the Building and Personal Property
 8   Coverage Form.
 9          22.    In particular, it provides that Country “will pay for loss or damage caused by or
10   resulting from a Covered Cause of Loss to the following property that is . . . not part of a
11   building,” such as retaining walls, bridges, sidewalks, patios, driveways, parking lots and other
12   paved surfaces.
13          23.    The Platinum Endorsement also incorporated an “Ordinance or Law Coverage”
14   Endorsement into the Policy.
15          24.    The Ordinance or Law Coverage Endorsement applied if the Property sustained
16   direct physical damage that is covered under the Policy and as a result of such damage, Apache
17   was required to comply with an ordinance or law.
18          25.    More specifically, and as pertinent here, with respect to the Property that sustained
19   covered direct physical damage, Country agreed to pay the increased cost to repair or
20   reconstruct damaged portions of the Property, or reconstruct or remodel undamaged portions of
21   that building whether or not demolition is required, when the increased cost is a consequence of
22   a requirement to comply with the minimum standards of the ordinance or law.
23          26.    Importantly, as pertinent here, the endorsement provided “coverage for the
24   increased cost of construction . . . to repair or reconstruct[] . . . (1) the cost of excavations,
25   grading, backfilling, and filling; (2) foundation of the building; (3) pilings; and (4) underground
26   pipes, flues and drains,” which were specifically deleted from “Property Not Covered” under the
27   Policy for purposes of this endorsement.
28
                                                    -4-
             Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 6 of 16




 1          27.    The effective period for the Policy was June 27, 2019, to June 27, 2020.
 2   C.     The Fire and Country’s Initial Investigation of Apache’s Loss.
 3          28.    In the early morning of August 19, 2019, the Property was destroyed by an
 4   accidental fire.
 5          29.    That same day, Apache promptly submitted Claim No. 163-0042574 to Country in
 6   connection with losses it suffered as a result of the fire at the Property.
 7          30.    Following receipt of Apache’s claim, Country assigned Brian Stading as its
 8   estimator and claims representative.
 9          31.    On August 21, 2019, Mr. Stading met with Mr. Lihosit and his then-fiancé, Mary
10   Luzzi, at the Property to inspect the damage and take a statement from Mr. Lihosit.
11          32.    During the August 21 meeting, Mr. Stading also reviewed the Policy with Mr.
12   Lihosit and Ms. Luzzi.
13          33.    The following day, Mr. Stading confirmed in an email to Mr. Lihosit that
14   Apache’s Policy included coverage for ordinance and change of law.
15   D.     Country’s Initial Repair Estimate Does Not Include Increased Cost of Construction.
16          34.    Several months later, on or about November 6, 2019, Mr. Stading provided a letter
17   that enclosed a repair estimate, dated 10/15/19, for the Property that estimated the actual cash
18   value for the “extent of known covered damage” at the Property was $78,184.83, and a check to
19   Apache for $77,184.83, which represented the actual cash value Country determined with the
20   estimate minus a $1,000 deductible. The estimate placed the replacement cost value for the
21   Property at $123,393.00.
22          35.    Importantly, however, the repair estimate also provided in pertinent part: “This
23   estimate of repairs reflects the extent of known covered damage to your property. You may
24   have the repairs made by a contractor of your choice. However, any repair charges that
25   increase the repair cost above our estimate will be your responsibility unless agreed to in
26   advance by us.” (Emphasis added).
27
28
                                                      -5-
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 7 of 16




 1            36.   This repair estimate, however, was incomplete and did not include any amounts
 2   needed to cover construction costs required to comply with the City of Mesa’s current building
 3   codes.
 4            37.   Thereafter, Apache’s general contractor—National First Response (“National”)—
 5   notified Mr. Stading that Country’s estimate was incomplete and provided him with a revised
 6   repair estimate for $173,526.30, that included costs for necessary code upgrades that Country’s
 7   estimate omitted. National’s estimate was premised, however, with the important caveat that the
 8   estimated price would change substantially if the City of Mesa did not allow the Property to be
 9   rebuilt to its configuration at the time of the fire.
10      E. Country Dilatorily Reviewed Apache’s Cost to Repair Estimate.
11            38.   Following receipt of National’s estimate, Mr. Stading sent a letter to Apache on
12   November 26, 2019, advising that its claim “remains open because [Country is] waiting for the
13   City of Mesa to advise what is being enforced for code so we an finalize the repair estimate.”
14            39.   On or about December 20, 2019, Mr. Stading sent another letter to Apache that
15   again stated Apache’s “remains open because we are waiting for the information from the City
16   of Mesa regarding code enforcement so that we can conclude the estimate.”
17            40.   On or about February 4, 2020, Mr. Stading sent a third letter to Apache that
18   reiterated the claim continued to remain open because Country was “in the process of
19   completing the estimate regarding code coverage and waiting for repairs to be completed.”
20            41.   Roughly five months after providing the original repair estimate, on or about
21   March 4, 2020, Mr. Stading provided Apache with an updated repair estimate for the Property’s
22   damage. The updated estimate included certain amounts for code compliance and increased the
23   actual cash value of the Property to $99,003.92.
24            42.   Although the updated estimate from Country increased the actual cash value by
25   $20,825.09, it was accompanied by an additional claim payment for only $11,744.69.
26
27
28
                                                       -6-
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 8 of 16




 1            43.   Nonetheless, Country’s revised repair estimate was still incomplete and
 2   insufficient to address all the repairs and construction costs required to satisfy the City of
 3   Mesa’s building codes at the time of the loss.
 4            44.   Indeed, on or about March 5, 2020, National informed Mr. Stading that the revised
 5   estimate still omitted critical items required by the City of Mesa, including but not limited to, an
 6   ADA compliant parking lot, upgraded electrical AMPs, debris removal related to the Property’s
 7   foundation and previous footings, and a block fence enclosing the Property.
 8            45.   In response, Mr. Stading provided a letter to Apache on or about March 19, 2020,
 9   that provided the “policy language regarding the areas that are not covered.” The letter referred
10   only to the Building and Personal Property Coverage Form, and in particular, Section A(2)(d),
11   (e), (g), and (q), which defined certain “Property Not Covered.” It did not, however, refer to the
12   Platinum or Ordinance or Law Endorsements or otherwise explain why those provisions did not
13   apply.
14            46.   In late March 2020, Apache spoke with Mr. Vanlandingham and Mr. Elliott.
15   During that conversation, Mr. Vanlandingham and Mr. Elliott expressed their belief that the
16   “Platinum” coverage was sold to Apache to cover this very incident. Thus, everyone involved
17   in the sale of the Policy seemed to believe that the coverage Apache purchased from Country
18   would pay for the construction costs that Apache was seeking.
19   F.       Country Ignores and Refuses Apache’s Efforts to Reasonably Resolve the Claim.
20            47.   Thereafter, in or about April 2020, Apache also spoke with Mr. Stading and his
21   supervisors at Country about the Policy and the disagreement about the scope of coverage on the
22   construction costs necessitated by the City of Mesa’s current building codes.
23            48.   During that phone meeting, Country contended that the Policy only covered the
24   building itself, and anything outside of the building, such as fences and parking lots, was
25   excluded. When Apache and National asked for clarification and explanation on this position,
26   or why certain policy provisions in the Platinum and Ordinance and Law endorsements did not
27   apply, Country said that it was not “going to debate coverage” with them.
28
                                                      -7-
             Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 9 of 16




 1          49.    That April meeting concluded with Country asking National and Apache to submit
 2   estimates relating to the foundation work needed at the Property so that it could assess whether
 3   those amounts were covered by the Policy.
 4          50.    In response to Country’s request, on or about May 14, 2020, National provided
 5   Country with a supplemental estimate in the amount of $110,006.08 for concrete and other work
 6   required to rebuild the Property. The costs contained in this supplemental estimate were in
 7   addition to those contained in National’s preliminary $173,526.30 estimate.
 8          51.    Country did not respond to National’s supplemental estimate.
 9          52.    Instead, over the ensuing months, Country provided Apache with a monthly form
10   letter that merely stated that the claim remained open “because we are waiting for repairs to be
11   completed.”
12          53.    However, Apache could not reasonably move forward with the total rebuild of the
13   Property until it received some assurance from Country that those costs would be reimbursed
14   under the Policy.
15          54.    On June 23, 2020, Apache, through counsel, informed Country of its frustration
16   with how Country had managed the claim to date, and asked Country to meet with it in-person
17   to “discuss each side’s position regarding coverage and to calculate together a cost of repair that
18   actually meets Apache Muffler’s real needs and reasonable expectations.”
19          55.    In light of Apache’s suggestion, Apache and Country held a meeting at the
20   Property on or about August 6, 2020.
21          56.    During that meeting, Apache showed Country the current site layout, presented the
22   status of work at the site, and estimated that a final cost of repair would be available once the
23   City of Mesa issued the necessary building permits.
24          57.    Based on that meeting, Apache worked diligently with the City to obtain the
25   necessary permits and finalize a complete construction estimate to provide to Country.
26          58.    However, following that meeting, Country continued to ignore Apache’s efforts to
27   reach a resolution of the claim.
28
                                                    -8-
            Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 10 of 16




 1          59.     For instance, on August 26, 2020, Apache submitted receipts for out-of-pocket
 2   expenses totaling $122,764.26 it incurred on various construction items at the Property to date,
 3   including costs for constructing a block wall required by the City of Mesa, engineering and
 4   permit fees, architectural costs, concrete demolition and installation, and electrical lines.
 5          60.     Country did not provide any payment or formal response to these submitted costs
 6   under the claim.
 7          61.     In addition, on August 28, 2020, Apache provided Country with the final,
 8   comprehensive estimate prepared by National to complete the rebuild of the Property to the
 9   applicable building codes adopted by the City of Mesa, which estimated the construction cost at
10   $572,971.69.
11          62.     Consistent with its recent approach, Country effectively ignored National’s final
12   estimate and did not engage in any meaningful discussion about the items in the estimate that
13   were covered by the Policy.
14          63.     As such, on September 16, 2020, Apache sent Country a demand for adequate
15   assurances that Country would provide the insurance coverage that Apache reasonably expected
16   it purchased from Country with the “Platinum” Policy—that is, state clearly in writing that
17   Country will pay to have Apache’s Property re-built according to the requirements of Mesa’s
18   current building codes.
19          64.     On September 30, 2020, rather than providing the requested assurances, Country
20   instead asked Apache to confirm that it had no contractual claim for additional monies under the
21   Policy and to explain how the doctrine of reasonable expectations provided any basis for Apache
22   to receive any further payments from Country; Country did not make any effort to analyze
23   National’s final estimate under the Policy.
24          65.     In response, in December 2020, Apache invited Country to participate in a non-
25   binding mediation to informally and efficiently reach a resolution that would permit Apache to
26   rebuild its Property and operate its business as it did before the fire.
27          66.     To date, Country has not responded to Apache’s invitation.
28
                                                      -9-
            Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 11 of 16




 1                                              COUNT ONE
 2                            DECLARATORY JUDGMENT - COUNTRY
 3          67.    Apache hereby realleges each and every preceding allegation contained in this
 4   Complaint as if set forth in their entirety herein.
 5          68.    Pursuant to A.R.S. § 12-1831 et seq., this Court has the power to declare the
 6   rights, status, and other legal relations between the parties.
 7          69.    As alleged herein, an actual, justiciable dispute exists between Apache and
 8   Country with respect to the nature and extent of rights, obligations, and coverage that Apache
 9   and Country have under the Policy.
10          70.    Apache is entitled to a declaration from this Court that Country must provide full
11   coverage to Apache for the increased cost to construct the Property to the current City of Mesa
12   building codes pursuant to the Policy.
13          71.    This matter arises out of contract. Therefore, Apache is entitled to recover its
14   reasonable attorneys’ fees and costs pursuant to A.R.S. §§ 12-341 and 12-341.01.
15          WHEREFORE, Apache requests judgment against Country as follows:
16          A.     For a declaration from this Court that Country must provide full coverage to
17   Apache for the increased cost to construct the Property to the current City of Mesa building
18   codes pursuant to the Policy.
19          B.     Awarding Apache its costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
20   12-341.01.
21          C.     Awarding Apache interest on all sums awarded to it, said interest calculated at the
22   highest legal rate from the date of judgment until paid in full; and
23          D.     Granting Apache such other relief as the Court may deem appropriate under the
24   circumstances.
25
26
27
28
                                                     - 10 -
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 12 of 16




 1                                              COUNT TWO
 2                              BREACH OF CONTRACT - COUNTRY
 3          72.     Apache hereby realleges each and every preceding allegation contained in this
 4   Complaint as if set forth in their entirety herein.
 5          73.     The Policy is a valid, enforceable contract.
 6          74.     Apache has fully performed each and every obligation required of it under the
 7   Policy.
 8          75.     As alleged herein, Country has breached its obligations under the Policy by,
 9   among other things, failing to promptly pay to Apache all benefits for the increased cost to
10   construct the Property under the Policy.
11          76.     By virtue of Country’s breach of the Policy, Apache has been damaged in an
12   amount to be proven at trial but no less than $50,000.00.
13          77.     This matter arises out of contract. Therefore, Apache is entitled to recover its
14   reasonable attorneys’ fees and costs pursuant to A.R.S. §§ 12-341 and 12-341.01.
15          WHEREFORE, Apache requests judgment against Country as follows:
16          A.      Awarding Apache compensatory damages in an amount to be proven at trial, but
17   no less than $50,000.00.
18          B.      Awarding Apache its costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
19   12-341.01.
20          C.      Awarding Apache interest on all sums awarded to it, said interest calculated at the
21   highest legal rate from the date of judgment until paid in full; and
22          D.      Granting Apache such other relief as the Court may deem appropriate under the
23   circumstances.
24                                            COUNT THREE
25                                       BAD FAITH - COUNTRY
26          78.     Apache hereby realleges each and every preceding allegation contained in this
27   Complaint as if set forth in their entirety herein.
28
                                                     - 11 -
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 13 of 16




 1          79.     A duty of good faith and fair dealing is implied in every insurance contract.
 2          80.     Country owed Apache a duty to act fairly and in good faith with respect to the
 3   Policy.
 4          81.     As detailed above, Country breached this duty of good faith towards Apache by,
 5   among other things, (a) intentionally denying and/or failing to pay portions of Apache’s claim
 6   without a reasonable basis; and (b) knowing or recklessly disregarding its lack of a reasonable
 7   basis and/or failing to perform an investigation or evaluation adequate to determine whether its
 8   action was supported by a reasonable basis.
 9          82.     As a direct result of Country’s breaches described herein, Apache has been
10   damaged in an amount to be determined at trial, but no less than $50,000.00.
11          83.     In addition, Country’s actions were motivated by ill will and/or were undertaken
12   knowing they created a risk of significant harm to Apache, thereby entitling Apache to punitive
13   damages in an amount sufficient to punish Country for its actions and deter Country and other
14   similarly situated from behaving in a like manner.
15          WHEREFORE, Apache requests judgment against Country as follows:
16          A.      Awarding Apache compensatory, consequential, and incidental damages in an
17   amount to be proven at trial, but no less than $50,000.00.
18          B.      For punitive damages in such a sum as this Court may determine is necessary to
19   punish the intentional misconduct and deter further wrongdoing;
20          C.      Awarding Apache is costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
21   12-341.01.
22          D.      Awarding Apache interest on all sums awarded to it, said interest calculated at the
23   highest legal rate from the date of judgment until paid in full; and
24          E.      Granting Apache such other relief as the Court may deem appropriate under the
25   circumstances.
26
27
28
                                                    - 12 -
               Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 14 of 16




 1                                             COUNT FOUR
 2                 BREACH OF GOOD FAITH AND FAIR DEALING – COUNTRY
 3          84.     Apache hereby realleges each and every preceding allegation contained in this
 4   Complaint as if set forth in their entirety herein.
 5          85.     A duty of good faith and fair dealing is implied in every contract.
 6          86.     Country owed Apache a duty to act fairly and in good faith with respect to the
 7   Policy.
 8          87.     As detailed above, Country breached this duty of good faith towards Apache by,
 9   among other things, (a) intentionally denying and/or failing to pay portions of Apache’s claim
10   without a reasonable basis; and (b) knowing or recklessly disregarding its lack of a reasonable
11   basis and/or failing to perform an investigation or evaluation adequate to determine whether its
12   action was supported by a reasonable basis.
13          88.     As a direct result of Country’s breaches described herein, Apache has been
14   damaged in an amount to be determined at trial, but no less than $50,000.00.
15          WHEREFORE, Apache requests judgment against Country as follows:
16          A.      Awarding Apache compensatory, consequential, and incidental damages in an
17   amount to be proven at trial, but no less than $50,000.00.
18          B.      Awarding Apache is costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
19   12-341.01.
20          C.      Awarding Apache interest on all sums awarded to it, said interest calculated at the
21   highest legal rate from the date of judgment until paid in full; and
22          D.      Granting Apache such other relief as the Court may deem appropriate under the
23   circumstances.
24                                              COUNT FIVE
25                            NEGLIGENCE – MR. VANLANDINGHAM
26          89.     Apache hereby realleges each and every preceding allegation contained in this
27   Complaint as if set forth in their entirety herein.
28
                                                     - 13 -
              Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 15 of 16




 1            90.   As a licensed marketer of insurance services and products, Mr. Vanlandingham
 2   holds himself out to the public as possessing special knowledge, skill, and expertise in the
 3   production and administration of insurance contracts.
 4            91.   Mr. Vanlandingham owed a duty to Apache to exercise reasonable care, skill, and
 5   diligence in carrying out his duties in procuring insurance and the Policy.
 6            92.   To the extent the Policy does not provide coverage for Apache’s loss from the fire,
 7   Mr. Vanlandingham breached this duty by, without limitation, failing to keep all aspects of the
 8   Property fully insured in an amount sufficient to replace it to the City of Mesa’s current building
 9   codes.
10            93.   Mr. Vanlandingham’s breach directly and proximately caused Apache to suffer
11   direct, consequential, and incidental damages in an amount to be proven at trial, but no less than
12   $50,000.00.
13            WHEREFORE, Apache requests judgment against Mr. Vanlandingham as follows:
14            A.    Awarding Apache compensatory, consequential, and incidental damages in an
15   amount to be proven at trial, but no less than $50,000.00.
16            B.    Awarding Apache is costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
17   12-341.01.
18            C.    Awarding Apache interest on all sums awarded to it, said interest calculated at the
19   highest legal rate from the date of judgment until paid in full; and
20            D.    Granting Apache such other relief as the Court may deem appropriate under the
21   circumstances.
22                                               COUNT SIX
23                      RESPONDEAT SUPERIOR LIABILITY – COUNTRY
24            94.   Apache hereby realleges each and every preceding allegation contained in this
25   Complaint as if set forth in their entirety herein.
26            95.   Upon information and belief, at all times material hereto, Mr. Vanlandingham was
27   an agent of Country, employed exclusively to market and sell Country’s insurance products.
28
                                                     - 14 -
            Case 2:21-cv-00354-DJH Document 1-2 Filed 03/01/21 Page 16 of 16




 1          96.    Upon information and belief, at all times material hereto, all activities and
 2   omissions described herein to have been undertaken by Mr. Vanlandingham were performed
 3   within the scope, course, and actual authority of Mr. Vanlandingham’s agency/employment for
 4   his principal/employer, Country.
 5          97.    Country, as principal and/or employer, is responsible for the acts and omissions of
 6   Mr. Vanlandingham taken within the scope and course of his employment.
 7          WHEREFORE, Apache requests judgment against Country as follows:
 8          A.     Awarding Apache compensatory, consequential, and incidental damages in an
 9   amount to be proven at trial, but no less than $50,000.00.
10          B.     Awarding Apache is costs and attorneys’ fees pursuant to A.R.S. §§ 12-341 and
11   12-341.01.
12          C.     Awarding Apache interest on all sums awarded to it, said interest calculated at the
13   highest legal rate from the date of judgment until paid in full; and
14          D.     Granting Apache such other relief as the Court may deem appropriate under the
15   circumstances.
16
            DATED this 17th day of February, 2021.
17
                                                LANG & KLAIN, P.C.
18
19
                                                By: /s/ James Hanson
20                                                  James N. Hanson
                                                    Jason A. Clark
21                                                  Attorneys for Plaintiff
22
23
24
25
26
27
28
                                                    - 15 -
